Citation Nr: 1701738	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  09-37 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hip disability, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for the above-listed conditions.

In April 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held at the Seattle RO.  A copy of the hearing transcript is of record.  The Board then remanded the claims for additional development in July 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is necessary prior to adjudicating the Veteran's claims on the merits.

This matter was previously remanded in July 2015, in part, to provide the Veteran with VA examinations to develop her claims.  Pursuant to that remand, the AMC requested four VA examinations (Diabetes, Foot, Hip and Thigh, and PTSD), as shown on a September 2015 Compensation and Pension Examination Request Inquiry.  The Inquiry lists the examination request as "Open" and there is no indication that these examinations had yet been scheduled.  The next day, the Veteran was sent a letter notifying her that the nearest VA medical facility had been contacted to schedule her examinations, and that she would be notified of the date, time, and place for these examinations.  On September 28, 2015, the examination requests were cancelled due because the Veteran "failed to RSVP."  

Despite this cancellation, the Board cannot discern any authority supporting the AMC's action, as there is no requirement in the applicable regulation that the Veteran confirms that she will attend a scheduled examination.  Moreover, while there is a presumption of administrative regularity under which it is presumed that government officials have properly discharged their official duties, including in mailing notice, a copy of the VA examination notice letter is not of record, assuming that an examination was actually scheduled.

Therefore, in an effort to ensure compliance with the duty to assist, the Board will again remand the claims in order for the AOJ to attempt to schedule the Veteran for the requested examinations, with proper notice provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder, to include PTSD.  Attempts to schedule the Veteran for this examination, including copies of letters sent to the Veteran, should be documented in the claims file.

The examiner should review the claims file, and indicate that the file was reviewed in his/her report.  However, his/her attention is directed to the following evidence:

i)  A November 1994 enlistment examination was negative for any symptoms related to a psychiatric condition.  A prior history of sexually transmitted diseases was noted.

ii)  In May 1995, prior to service, the Veteran was injured during a physical altercation with a friend's husband.

iii)  In February 1996, the Veteran was treated for gonorrhea and chlamydia.  Two weeks later, she was disciplined for failing to report to duty on time.

iv)  In March 1997, the Veteran received a commendation for participating as a drug education mentor from August 1996 to January 1997.  In June 1999, she received another commendation for mentoring conducted from June 1998 to June 1999.

v)  A December 1999 separation examination was within normal limits, and the Veteran denied a history of any depression, nervous trouble, trouble sleeping, or other symptoms related to a psychiatric condition.

vi)  In an October 2015 statement, the Veteran reported being assaulted by platoon sergeant after field inspection; being forced to perform sex acts in order to pass weight standards checks; being threatened at gunpoint by another marine attempting to force her into his car; being harassed in her barracks; waking up naked and sore with no memory of the night before after parties; and becoming sexually prolific in an attempt to cope.  She stated her performance declined and her drinking increased during service.  She reported having a number of positive STD tests. 

After completion of the examination, the examiner should address the following:

a)  List all of the Veteran's psychiatric diagnoses.

b)  The examiner must state whether, in his/her opinion, it is at least as likely as not (50 percent or greater probability) that the in-service personal assaults reported by the Veteran actually occurred.

c)  If the Veteran has PTSD and the examiner concludes that it is at least as likely as not that one or more of the claimed in-service assaults occurred, the examiner should specify whether the diagnosed PTSD is at least as likely as not etiologically related to each such stressor.

d)  If the Veteran has a diagnosis other than PTSD and the examiner concludes that it is at least as likely as not that one or more of the claimed in-service assaults occurred, the examiner should specify whether the diagnosed psychiatric condition is at least as likely as not etiologically related to each such stressor.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of her claimed bilateral hip disorder.  The claims file should be made available to the examiner, and he/she should indicate that the file was reviewed in his/her report.  A complete history should be obtained from the Veteran, and all indicated tests and studies should be completed.

After completion of the examination, the examiner should address the following:

a)  List all of the Veteran's left and/or right hip conditions.

b)  For each diagnosed condition, state whether it is at least as likely as not (50 percent or greater probability) that the condition was caused by the Veteran's service-connected left knee and/or right knee patellofemoral pain syndrome.

c)  For each diagnosed condition, state whether it is at least as likely as not (50 percent or greater probability) that the condition was aggravated by the Veteran's service-connected left knee and/or right knee patellofemoral pain syndrome.

The term "aggravated" in the above context refers to a permanent worsening of the underlying hip disability, as contrasted with intermittent flare-ups or temporary increases in symptoms which resolve with a return to a baseline level.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of her bilateral feet disorder.  The claims file should be made available to the examiner, and he/she should indicate that the file was reviewed in his/her report.  A complete history should be obtained from the Veteran, and all indicated tests and studies should be completed.

After completion of the examination, the examiner should address the following:

a)  List all of the Veteran's left and/or right foot conditions.

b)  For each diagnosed condition, state whether it is at least as likely as not (50 percent or greater probability) that the condition is etiologically related to the Veteran's service.

c)  For the specific diagnosis of a left hallux valgus, state whether the condition increased in severity during service, and if so, whether such increase was specifically due to the natural progress of the condition.

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

i)  A November 1994 enlistment examination noted a mild left hallux valgus.  No bunions or calluses were present.  The Veteran denied a history of foot trouble on the accompanying medical history report.

ii)  Service treatment records dated July 1995 show the Veteran was seen for pain on the plantar aspect of the left foot.  She was diagnosed with tendonitis.

iii)  Service treatment records dated May 1997 show the Veteran was seen for bilateral heel pain after dancing.  X-rays were normal, and she was diagnosed with a soft-tissue injury.

iv)  Service treatment records dated February 1998 show the Veteran reported pain in the right foot as well as the back.  She was diagnosed with acute muscle strain.

v)  A December 1999 separation examination was normal, and the Veteran denied a history of any foot trouble.

vi)  During a VA examination dated January 2013, x-rays showed a left hallux valgus deformity with very small plantar heel spur, a right foot has mild hallux valgus deformity with slight osteophyte first metatarsal phalangeal joint, and a questionable old fracture of the distal fifth metatarsal.  The Veteran was diagnosed with metatarsalgia, hallux valgus, and plantar fasciitis.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of her diabetes mellitus, type II.  The claims file should be made available to the examiner, and he/she should indicate that the file was reviewed in his/her report.  A complete history should be obtained from the Veteran, and all indicated tests and studies should be completed.

After completion of the examination, the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed diabetes mellitus type II is etiologically related to her period of military service.

Although the examiner must review the claims file, his/her attention is directed to the following evidence:

i)  A November 1994 enlistment examination was normal, and the Veteran denied a history of any relevant symptoms.

ii)  Service treatment records dated October 1997 noted a family history of diabetes.  Testing showed hemoglobin A1C was within the normal range.

iii)  Service treatment records dated July 1998 show a finding of glucose intolerance.

iv)  Service treatment records show the Veteran became pregnant around February 1999.  In May 1999, she was diagnosed with gestational diabetes.  She gave birth in November 1999.

v)  A December 1999 separation examination noted gestational diabetes, not currently disabling.

vi)  A January 2013 VA examination diagnosed diabetes mellitus, type II.

The examiner must provide a complete explanation for all opinions, citing to the medical evidence of record when necessary to support the conclusion reached.  If the examiner is unable to render the requested opinion without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

5.  Following completion of the above, readjudicate the Veteran's claims for service connection for PTSD, a bilateral hip condition, a bilateral foot condition, and diabetes.  If any claim is not granted, send the Veteran and her representative a supplemental statement of the case (SSOC), and allow them an appropriate time to respond before returning the issue(s) to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




